Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is deemed to be an unobvious improvement over the invention patented in USP 2,850,103 (Pearl).  Pearl discloses a turbine engine with a longitudinal axis, comprising a rotor (34 in figure 2) bearing at least one variable-pitch blade (40 in figure 1), the rotor being guided in rotation with respect to a stationary structure of the turbine engine via a first bearing (130 in figure 2) and a second bearing (134 in figure 2), a system for controlling the pitch (44, 46, 48, 30, 54 in figure 2) of the at least one blade, the control system being secured to the rotor and including at least one first energy-driven actuator (34 in figure 2), the control system (44, 46, 48, 50, 34 in figure 2) being arranged axially upstream of the first and second bearings, a device for transferring the energy (32, 64 in figure 2), arranged axially between the first bearing and the second bearing, the transfer device comprising a stationary member (64 in figure 2) secured to said stationary structure and a mobile member (32 in figure 2) secured to the rotor, the rotor includes a support ring (Figure 2) for supporting the at least one blade and a shaft (32 in figure 2) having a frustoconical portion (36 in figure 2) and a cylindrical portion (32 in figure 2) on which the first and second bearings as well as the mobile member of the transfer device are mounted. The improvement comprises the frustoconical portion of the shaft extending around the cylindrical portion of the shaft.  It would not have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Pearl to provide that the frustoconical portion of the shaft extends around the cylindrical portion of the shaft.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/Primary Examiner, Art Unit 3745